Citation Nr: 9902022	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Restoration of an evaluation of 40 percent disabling for 
post-operative residuals of bilateral keratoconus, currently 
evaluated as 30 percent disabling.  

2.  Restoration of an evaluation of 10 percent disabling for 
conjunctivitis and blepharitis, currently evaluated as 
noncompensably disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

In June 1979, the veteran was discharged from active duty 
after serving for a total period of 9 years, 9 months, and 18 
days.  

This appeal arises before the Board of Veterans Appeals 
(Board) from three separate rating determinations of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Pursuant to a rating action of 
October 1996, the veterans service-connected conjunctivitis 
and blepharitis was reduced from an evaluation of 10 percent 
disabling to an evaluation of zero percent disabling.  

Pursuant to a rating action of March 1997, the evaluation for 
the post-operative residuals of bilateral keratoconus was 
reduced from 40 percent disabling to 30 percent disabling.  
Pursuant to a March 1997 supplemental statement of the case, 
entitlement to individual unemployability based on service 
connected disability was denied.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.


FINDINGS OF FACT

1.  At the time of the most recent optometry examination, 
visual acuity in the veterans right eye was 20/20 with 
contact lenses.  Visual acuity in the left eye was 20/800, 
and the record shows that the veteran is not able to tolerate 
wearing a contact lens in the left eye.  

2.  There is no medical evidence of an active manifestation 
of blepharitis or conjunctivitis since June 1988.  

3.  The appellant does not have a single service-connected 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to at 
least 70 percent.

CONCLUSIONS OF LAW

1.  The criteria for restoration of an evaluation of 40 
percent disabling for the post-operative residuals of 
bilateral keratoconus have not been met.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.344, 
4.84(a), Diagnostic Code 6035 (1998).  

2.  The criteria for restoration of an evaluation of 10 
percent disabling for blepharitis and conjunctivitis have not 
been met.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.344, 4.84(a), Diagnostic Code 6018 
(1998).  

3.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998) that is, the claims are plausible.  The 
Board notes that claims for increased evaluations are 
generally considered to be well grounded, where the disorder 
was previously service-connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

The Board notes that the claims folder includes copies of 
documentation which was compiled by the Social Security 
Administration in conjunction with the veterans claim for 
Social Security disability benefits.  These records have been 
thoroughly reviewed and the pertinent information is 
discussed herein.  


Medical Evidence

Service medical records document a long history of trouble 
with both eyes, to include treatment on many occasions during 
active duty.  In 1978, the veteran was diagnosed with 
bilateral keratoconus, which was noted to be a chronic 
progressive process.  In April 1979, he was processed for 
medical discharge as a result of this disability.  

The report of a September 1979 VA compensation and pension 
examination shows impressions of probable keratoconus, both 
eyes, and small choroidal nevus, left eye.   

Pursuant to a rating action of October 1979, service 
connection was granted for bilateral keratoconus with 
conjunctivitis, and an evaluation of 30 percent disabling was 
assigned.  By that same rating action, service connection was 
also granted for blepharitis, which was rated as 
noncompensably disabling.  

In June 1987, the veteran underwent an ophthamological 
consultation for compensation and pension purposes.  It was 
noted that he had a history of keratoconus in both eyes since 
1977, and he had worn contacts and glasses since that time.  
The report shows an impression of keratoconus in both eyes.

A June 1988 hospital report shows that the veteran underwent 
epikeratophakia of the left eye.  The report shows final 
diagnoses of keratoconus of the left eye and blepharitis of 
both eyes.  

Pursuant to a rating action of July 1988, an increased 
evaluation of 10 percent disabling was granted for bilateral 
conjunctivitis and blepharitis, based on the June 1988 
hospital report which showed that the veteran had blepharitis 
of both eyes.  The increased evaluation was effective from 
April 24, 1987.  

A September 1989 medical record shows that the veteran was 
hospitalized for treatment of keratoconus in the right eye, 
and that he underwent a penetrating keratoplasty in that eye 
at this time.  

An October 1989 VA ophthamological consultation report shows 
that the veteran had undergone a penetrating keratoplasty in 
the right eye three weeks before.  The examiner commented 
that the veteran was much too early in his post-operative 
course to speculate as to whether contact lenses would be 
needed or could be fitted.  

In September 1990, the veteran was afforded a VA 
ophthamological examination.  The examination report shows 
that he veteran had been wearing gas permeable contact lenses 
for approximately one month.  Examination of vision in the 
right eye with the contact lens was 20/20, and vision in the 
left eye with the contact lens was 20/60 plus two.  

An October 1991 operative report shows that the veteran 
underwent a penetrating keratoplasty for correction of the 
visual problem in the left eye, and this procedure was 
performed without complication.  

Pursuant to a rating action of February 1992, the disability 
evaluation for the post-operative residuals of bilateral 
keratoconus was increased to 40 percent disabling, based on a 
VA examination of January 1992 which showed the best 
corrected vision was 20/400 in the right eye and 20/60 in the 
left eye.  The effective date of the increased evaluation was 
January 1, 1992.  

In September 1992, the veteran was afforded a VA examination.  
The report shows that the veteran gave a history that his 
right eye had never seen well, and the left eye had seen 
fairly well since the surgery.   The report shows that vision 
in the right eye was 20/400 without correction, pin-holes to 
20/300.  Vision in the left eye was 20/60 without correction, 
pin-holes to 20/30-2.  The cornea showed a fairly well-healed 
cornea transplant, full thickness, in the right eye.  The 
left cornea showed a moderately well-healed penetrating 
keratoplasty, full thickness with a double running suture 
still in place.  

The report shows an impression of keratoconus, in both eyes, 
status post penetrating keratoplasty, each eye.  The examiner 
commented that the veteran had received a cornea transplant 
in the right eye for his keratoconus; however, he still had 
fairly poor vision, and the transplant did not improve his 
vision a great deal.  The examiner noted that the left eye 
underwent a cornea transplant in October 1991, which had not 
fully healed and he had not been fitted for a contact lens.  
However, the vision in this eye was already much better than 
in the right eye, and the pin-hole vision of 20/30 2 showed 
the potential acuity.  

Outpatient treatment records, dated in 1993 and 1994, show 
that the veteran complained of pain, soreness, and dryness in 
his eyes.  An August 1993 treatment note shows an impression 
of poor contact lens fit, right eye.  A subsequent treatment 
note shows that the veteran was wearing gas permeable contact 
lenses in the left eye for three hours per day.  An 
impression of improved contact lens fit, left eye, was given.  

The record indicates that the veteran has received treatment 
for his eyes from several sources, to include VA, the 
University Medical Center Ophthalmology Department, and at 
the eye clinic at Columbus Air Force Base.  Outpatient 
records, dated in 1993 and 1994, are absent evidence of 
complaints, treatment, or diagnosis for either conjunctivitis 
or blepharitis in either eye.   

In June 1994, the veteran was afforded a VA ophthamological 
examination for compensation and pension purposes.  At this 
time, he reported a past history of blepharitis.  He 
indicated that he must wear gas-permeable hard lenses for 
good correction of his vision, but that he could not tolerate 
wearing these lenses as it was too uncomfortable and they 
moved around excessively.  

Examination revealed vision in the right eye of 20/20 with 
the gas-permeable contact lens in place.  Vision in the left 
eye was uncorrected, and based on finger count at one foot 
with the contact lens temporarily in place, the veterans 
vision was 20/25 in the left eye.  The corneae showed well-
healed corneal transplants bilaterally.  The extraocular 
muscles were orthophoric with full gaze.  On fundus 
examination, there was blurry view of the fundus due to 
corneae transplant, but the fundi appeared grossly within 
normal limits in both eyes.  The report shows the following 
impressions: 1. status-post corneal transplant, secondary to 
keratoconus, both eyes, and 2 contact lens intolerance, left 
eye.  The examiner commented that the veterans corneal 
transplants appeared well-healed, however, the veteran was 
having trouble tolerating the left contact lens.  

In February 1995, the veteran was examined by Scott Bradley, 
M.D., for Social Security purposes.  The medical report shows 
that the veterans visual acuity without glasses was 20/400 
in each eye.  The report indicates that slit lamp 
examination right trace injected centrally area stain uptake 
which was consistent with corneal abrasion.  The report 
shows a diagnosis of small persistent corneal abrasion in the 
right eye, but no sign of corneal ulcer.  The corneal 
abrasion was noted to be secondary to hard contact lens wear 
in the right eye.   

Outpatient treatment notes, dated between February 1995 and 
April 1995, show that the veteran complained of problems with 
his contact lenses.  In February 1995, he was advised to 
discontinue wearing his contact lenses, and objective 
findings included an abrasion at the superior nasal edge in 
the left eye, as shown by slit lamp examination.  

In April 1995, the veteran underwent an ophthamological 
examination by Connie S. McCaa, M.D., Ph.D, who was 
affiliated with the Ophthalmology Department at the 
University of Mississippi Medical Center.  Dr. McCaa noted 
the veterans assertion that he could not wear contact lenses 
because they caused blisters, and he had just received a new 
pair of contact lenses.  Dr. McCaa also noted that the 
veteran had a high post-operative astigmatism in both eyes, 
and poor visual acuity when he did not have his contact lens 
on.  The examination report shows that visual acuity in the 
right eye without correction was 20/400, pinhole 20/150, and 
in the left eye, visual acuity without correction was 20/100, 
pinhole 20/80.  He accepted the new contact lens, and vision 
in the right eye was 20/30 and 20/30-2 in the left eye.  
Manifest refraction in the right eye was -16.00 = 20/60 1, 
and in the left eye, manifest refraction was 3.00 + 4.50 x 
175 = 20/200.  Intraocular pressure was 17 in the right eye 
and 20 mm Hg in the left eye.  Dr. McCaa noted the presence 
of early nucleosclerotic lens changes in both eyes, with the 
left eye more affected than the right.  The fundus 
examination was unremarkable, and a corneal topography was 
done which showed high asymmetrical astigmatism in both eyes.  

Dr. McCaas examination report shows the following 
impressions:  1.  status post penetrating keratoplasty, both 
eyes, with clear grafts, high astigmatism, both corneas; and 
2. contact lens intolerance by history.  Dr. McCaa 
recommended that the veteran give the new contact lenses a 
trial to see if he could tolerate them, and that a 
prescription for a pair of glasses would be considered, 
knowing that he may not be able to tolerate the difference in 
the image size with the two lenses.  It was also noted that 
Dr. McCaa would consider astigmatic keratotomy if the first 
two suggestions did not work.  

Outpatient progress notes, dated in 1995 and 1996, show 
treatment at Columbus Air Force Base for eye problems.  A 
September 1995 medical record shows that he complained of 
pain under the upper eyelid of the right eye, which felt 
like a scratch.  An assessment of corneal abrasion, 
possibly due to contact lens, was given, and objective 
findings included superficial corneal staining in the right 
eye.  A January 9, 1996 health record shows that the veteran 
was treated for complaints of redness and irritation in the 
right eye.  Objective findings included intraocular pressure 
of 16 in the right eye, and an average pressure of 22 in the 
left eye.  

VA outpatient records, also dated in 1995 and 1996, show that 
the veteran was followed by the eye clinic for treatment of 
his eye problems, to include adjustment of his contact 
lenses.  A January 16, 1996 treatment note shows that he was 
seen for follow up, and he presented records of treatment at 
the Columbus Air Force Base eye clinic.  On the day of this 
examination, a slight punctate erosion was noted in the right 
cornea, secondary to wearing contact lenses.  

In March 1996, the veteran underwent an ophthamological 
examination by Matthew B. Wesson, M.D., for Social Security 
disability evaluation purposes.  The examination repot shows 
that the veteran was wearing a hard contact in his right eye, 
but had been unable to fit one in his left eye despite 
several heroic tries.  Dr. Wesson also indicated that the 
veteran had to take his right contact out every two hours to 
clean it.  On examination, he could see 20/40- in his right 
eye with a contact, and this was a very blurry 20/40 as he 
missed two letters on that line.  The left eye could only see 
20/400 without correction, and attempts at refraction were 
not productive.  He was able to read J4 in the right eye with 
a +2.25 reading aid.  Slit lamp examination revealed that the 
corneas were clear and that both grafts were in place and 
clear.  There was no iritis.  Intraocular pressures were 
normal at 15 in the right eye and less than 20 in the left 
eye.  Dilated fundus examination was also within normal 
limits.  No cataracts were present, and keratometer readings 
were very irregular in both eyes.  A diagnosis of keratoconus 
was given.  

An outpatient medical record, dated June 1996, shows that the 
veteran indicated he was wearing his lenses on and off.  It 
was noted that the contact lens worn in the right eye was 
o.k., as the cornea was clear and the lens centered well.  On 
examination, vision in the right eye with contact lens 
correction was 20/25 with blink, and no lens was worn in the 
left eye.  The report also shows a notation of foreign body 
sensation in the left eye, no abnormalities of the 
conjunctiva.

In July 1996, the veteran was afforded a VA visual 
examination for compensation and pension purposes.  At this 
time, he reported that he was able to wear a hard contact 
lens in the right eye, approximately three to four hours a 
day, but he could not tolerate wearing a contact lens on the 
left eye at all.  He also stated that he tried to wear 
glasses that were prescribed but he could not tolerate 
wearing them either.  

Examination revealed that in the right eye and the left eye, 
refraction did not improve on finger count at one foot 
without correction.  With hard contact lens on the right eye, 
the vision was 20/25.  Slit lamp examination of the right eye 
revealed a well-healed cornea transplant of the right eye 
with mild scattered punctate stain present.  In the left eye, 
there was a well-healed corneal transplant with mild 
scattered circular stromal opacities present inferiorly.  The 
lids appeared normal on the date of examination, and there 
was no blepharitis sign present.  The conjunctiva appeared 
within normal limits in both eyes.  The pupils were equal and 
reactive to light, and the extraocular muscles were 
orthophoric with full gaze.  Visual field vision was too poor 
to test, except that it seemed grossly normal in the right 
eye with the contact lens present.  The fundus appeared 
grossly within normal limits in both eyes.  

The following diagnoses were given:  1.  keratoconus, both 
eyes, status post penetrating keratoplasty, both eyes; 2.  
contact lens intolerance, left eye, and 3. partial contact 
lens tolerance, right eye.  

The examiner commented that the examination request 
specifically asked about blepharitis and conjunctivitis, and 
that no signs of either problem were present on the date of 
examination.  However, it was noted that blepharitis can be a 
chronic condition which comes and goes.  The veteran was 
reminded to do routine eyelid scrubs to keep the condition 
under control.  The examiner further stated that the veteran 
had apparently tried every kind of therapy for his 
keratoconus, including corneal transplant and fitting with 
hard contact lenses.  Unfortunately, the left eye could not 
see well and he could not wear the contact lens, and the 
right eye could only wear a contact lens for part of the day, 
although he did see well when he was able to wear the hard 
contact lens on the right eye.  

Pursuant to an August 1996 rating action, the RO proposed to 
reduce the evaluation for conjunctivitis and blepharitis from 
10 percent disabling to zero percent disabling.  The proposed 
reduction was implemented in a rating action of October 1996.  

In an August 1996 statement, the veteran asserted that 
blepharitis and conjunctivitis had cleared up; however; his 
left eye was intolerant to contact lenses and there was  
constant irritation and double vision in that eye.  
Therefore, the veteran was of the opinion that an evaluation 
of 20 percent disabling was appropriate for double vision and 
intolerant irritation in the left eye.  

Pursuant to an October 1996 decision of the Social Security 
Administration, disability benefits were granted for the 
veteran on the basis of his visual impairments.  

In November 1996, the veteran was afforded another VA 
examination for compensation and pension purposes.  At this 
time, he reported that his doctors had told him that a repeat 
penetrating keratoplasty in the left eye would be too risky.  
Examination revealed vision with hard contact lens in the 
right eye of 20/25.  Vision in the left eye was finger count 
at 1 foot, and refraction could not improve.  Applanation 
tension was 21 in both eyes.  The cornea of both eyes showed 
well-healed penetrating keratoplasty, and there was marked 
corneal irregularity in the left eye.  Vision was too poor to 
test in the left eye.  On fundus examination, there was a .3 
cup disc ratio with pink and sharp margins in both eyes.  The 
macula, vessels, and periphery appeared within normal limits; 
however, the view was blurry due to the irregular cornea in 
both eyes.  

The report shows the following impressions:  1. keratoconus, 
both eyes; 2. status post keratoplasty; both eyes; 3. contact 
lens intolerance, left eye, secondary to irregular cornea.  

The examiner commented that the veteran had good vision in 
the right eye with hard contact lens wear, and that he should 
continue to do this as long as possible.  It was noted that 
the veteran was apparently functionally legally blind in the 
left eye due to an inability to wear hard contact lenses and 
the fact that a repeat corneal transplant had been deemed too 
risky.  

Pursuant to a December 1996 rating action, the RO proposed to 
reduce the evaluation of the residuals of post-operative 
bilateral keratoplasty, status post left eye keratophakia, 
from 40 percent disabling to 30 percent disabling.  In March 
1997, the proposed reduction was implemented, effective June 
1, 1997.  

In a November 1996 statement, the veteran indicated that even 
though conjunctivitis and blepharitis may have been 
temporarily cleared up, they do return on occasion as they 
come and go like a virus.  He also indicated that his medical 
records showed that the left eye is intolerant to contact 
lenses, with constant irritation and double vision in that 
eye.  The veteran indicated that he desired to appeal the 
ROs decisions, and that he was requesting an evaluation of 
40 percent for the bilateral keratoconus residuals and 20 
percent for double vision and irritation in his left eye.

VA outpatient records show that the veteran was followed in 
the eye clinic at the Jackson VAMC in 1997.  A January 1997 
medical record shows that the veteran complained that his 
contact lenses could be worn sometimes and not others.  He 
also indicated that the current replacement lens didnt feel 
right.  In the right eye, corrected visual acuity was 20/25.  
Slit lamp examination showed that the cornea was clear, and 
it was noted that the lamp might be slightly flat again.  

A June 1997 treatment record shows that the veteran 
complained of double vision and irritation in the left eye.  
He also reported a foreign body sensation in the left eye for 
the past several years, which had worsened recently.  Visual 
acuity in the right eye was 20/300, corrected to 20/125 1, 
and visual acuity in the left eye was 20/200, corrected to 
20/100 1.  The external eye examination was positive for 
inflammation of the lid margins, with findings which included 
clogging of the Meibomian gland, left eye greater than right, 
and foamy tears in both eyes.  It was also noted that trace 
injections were seen on examination of the conjunctiva.  The 
report shows an impression of meibomianitis, left eye greater 
than right.  It was noted that the veterans medications 
included Doxycycline and daily use of Bacitracin.  He was 
also instructed to perform lid scrubs and use warm 
compresses.  

A July 1997 treatment note shows an impression of chronic 
meibomianitis, and it was noted that Doxycycline was stopped 
secondary to gastro-intestinal upset.  Visual acuity in the 
right eye was 20/400, corrected to 20/200, and in the left 
eye, visual acuity was 20/125 corrected to 20/80 1.  On 
external examination, several areas of subepithelial haze 
were noted centrally, with no staining.  With regard to the 
cornea, a notation of punctuate epithelial erosion was made.  

A subsequent July 1997 treatment note shows that the veteran 
was wearing his contact lenses 4 hours maximum, and 
complained that the lens got dirty easily.  Slit lamp 
examination showed that the lens fit as good as could be 
expected.  A notation of scratch surface was made.  

The record shows that the veteran was scheduled for an 
ophthamological examination for compensation and pension 
purposes in January 1998, and he failed to report for this 
examination.  The reasons therefor are not indicated in the 
record.  

A March 1998 VA eye clinic note shows that visual acuity in 
the veterans right eye was 20/20 2, and visual acuity in 
the left eye was 20/400 without correction.  On objective 
examination, the conjunctiva were within normal limits in 
both eyes.  In addition, the macula were within normal limits 
in both eyes.  An impression of status post penetrating 
keratoplasty in both eyes, secondary to keratoconus, was 
given, along with history of conjunctivitis and blepharitis.  

In addition to his ophthamological examination, in March 1998 
veteran was seen for routine follow-up regarding his contact 
lenses.  At this time, he stated that his lenses were only 
worn 3-4 hours daily.  He further stated that the lens fits 
o.k. in the right eye, and that no contact lens was worn in 
the left eye.  Visual acuity, with contact lens correction, 
was 20/20 at the time of examination.  On slit lamp 
examination of the right eye, the cornea was clear, and the 
lens fit and centered well.  

The record includes an August 1998 vision specialist 
statement, which was requested by the State of Mississippi 
driver services bureau.  The examination was conducted by 
Darren P. Rhonton, O.D., the chief of optometry services at 
the Columbus Air Force base.  The statement indicates that 
visual acuity in the right eye was 20/800 without lenses and 
was 20/20 with present lenses.  In the left eye, visual 
acuity was recorded as 20/800 without lenses and 20/20 with 
present lenses.  Vision in both eyes with present lenses was 
noted to be 20/20.  The vision field was to 90 degrees to the 
right of point of fixation and to 90 degrees of the left of 
point of fixation, for a total angle of 180 degrees.  

It was the vision specialists opinion that the veterans 
driving should be limited to daylight and that he should 
drive only while wearing adequate corrective lenses.  It was 
noted that he used a hard contact lens for the right eye only 
and he was unable to successfully wear a contact lens on the 
left eye.  


Analysis

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veterans entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Under 38 C.F.R. § 3.344(a) (1998), rating agencies must 
handle cases affected by change of medical findings so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulation governing 
disability compensation.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  

Examinations less full and complete than those on which 
payments were authorized or continued must not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement may not be reduced on 
any one examination except where the evidence of record 
clearly shows sustained improvement.  Though material 
improvement in the physical condition is clearly reflected 
the rating agency must consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a) 
(1998).  

However, these provisions do not apply to those ratings which 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Re-examinations disclosing 
improvement in these disabilities will warrant a reduction in 
rating. 38 C.F.R. § 3.344(c) (1997).






Restoration of evaluation of 40 percent disabling for post-
operative residuals of bilateral keratoconus, currently 
evaluated as 30 percent disabling.  

Initially, it is noted that the 40 percent evaluation for 
bilateral keratoconus, to include the post-operative 
residuals thereof, had been effective since January 1, 1992, 
or for a period in excess of 5 years at the time that the 
reduction was implemented.  Therefore, the provisions of 38 
C.F.R. § 3.344(a) apply this case.  In other words, this 
evaluation could not be reduced based on any one examination, 
unless the evidence, taken as a whole, showed sustained 
improvement.

The schedule of ratings for eye disabilities are set forth in 
the Schedule in 38 C.F.R. § 4.84(a) (1998).  Diagnostic Code 
6035 pertains to keratoconus, and provides that this 
disability is to be evaluated on impairment of corrected 
visual acuity using contact lenses.  It is also provided that 
when contact lenses are medically required for keratoconus, 
either unilateral or bilateral, the minimum rating will be 30 
percent.  The rating criteria for evaluation of impairment of 
central visual acuity are set forth in Diagnostic Code series 
6061-6079.  According to these criteria, an evaluation in 
excess of 30 percent disabling would require evidence that 
the visual acuity in each eye is 20/100 or greater with 
correction.  

Having reviewed the evidence of record, the Board has 
concluded that the evidence does not support the assignment 
of an evaluation in excess of 30 percent disabling for the 
post-operative residuals of keratoconus, to include 
restoration of the evaluation of 40 percent disabling which 
was previously in effect.  The RO reduced the evaluation for 
this disability based on the findings of a July 1996 eye 
examination, which showed visual acuity in the right eye to 
be 20/25 with correction, and a November 1996 eye 
examination, which also showed visual acuity in the right eye 
to be 20/25 with contact lens correction.  As the veteran 
could not tolerate wearing a contact lens in the left eye, 
his visual acuity with correction in that eye was not tested 
at these times.  The veterans most recent eye examination 
was conducted in August 1998, and the report shows that 
visual acuity in the right eye was 20/20 with contact lens 
correction.  

In the Boards view, therefore, the available medical 
evidence does not support the restoration of a 40 percent 
evaluation for the veterans bilateral vision impairment. 
Specifically, the record shows that the RO based the 
reduction on two VA vision examinations and outpatient 
records in which the visual acuity in the veterans right eye 
is shown to be essentially normal with contact lens 
correction.    The Board is of the opinion, therefore, that 
the reduction of the disability evaluation from 40 to 30 
percent was appropriate.  

The veteran is currently receiving the minimum rating of 30 
percent disabling under Diagnostic Code 6035, based on a 
medical requirement for contact lenses as a result of 
keratoconus, and a higher evaluation is not warranted under 
that code unless the evidence demonstrates that visual acuity 
of 20/100 or worse in each eye with correction.  As noted, 
the objective evidence of visual acuity in the right eye 
alone for the previous two years is indicative of essentially 
normal vision in the right eye with contact lens correction, 
and two recent 1998 evaluations show that vision in the right 
eye was 20/20 with correction.  Thus, there is no schedular 
basis for assignment of an evaluation in excess of 30 percent 
disabling for the veterans vision impairment as it is 
currently manifested.  

For the reasons stated above, the Board finds that the 
objective evidence is not indicative of visual impairment to 
a degree which would warrant an evaluation in excess of 30 
percent disabling for the post-operative residuals of 
keratoconus.  As the schedular criteria for a higher 
evaluation have not been met, the preponderance of the 
evidence is against the veterans claim for restoration of a 
40 percent evaluation for this disability.  Accordingly, the 
claim is denied.  

Restoration of an evaluation of 10 percent disabling for 
conjunctivitis and blepharitis, currently evaluated as 
noncompensably disabling.  

Initially, it is noted that the 10 percent evaluation for 
blepharitis, which was subsequently amended to include 
conjunctivitis, had been in effect since April 1987, and had 
been effective for a period in excess of 5 years at the time 
the reduction was implemented.  Therefore, the provisions of 
38 C.F.R. § 3.344(a) apply, and the evaluation could not be 
reduced based on any one examination, unless the evidence, 
taken as a whole, showed sustained improvement.

The RO has assigned a noncompensable disability evaluation 
under Diagnostic Code 6018 for blepharitis and 
conjunctivitis.  According to Diagnostic Code 6018, chronic 
conjunctivitis, when healed, is rated on the basis of 
residuals.  If there are no residuals, a zero percent rating 
is assigned.  A 10 percent rating is assigned for active 
conjunctivitis with objective symptoms.  

The evaluation for blepharitis and conjunctivitis was reduced 
on the basis of a July 1996 VA eye examination, which showed 
that no signs of blepharitis or conjunctivitis were present 
in either eye.  Although only one examination was conducted 
prior to the reduction, in the Boards view the overall 
medical history, dating from 1988 to the present, is 
indicative of sustained improvement in this disability.  A 
review of the record indicates that blepharitis was most 
recently shown as an active process on a June 1988 hospital 
report, which shows a diagnosis of blepharitis in both eyes.  
Since that time, the treatment records and VA examinations 
have been negative for active symptomatology or a diagnosis 
for blepharitis or conjunctivitis.  Although the veteran was 
treated for redness and irritation in his eyes in 1996 and 
for meibomianitis in 1997, he was noted diagnosed or treated 
for either blepharitis or conjunctivitis at either of those 
times.  Furthermore, at the time of his most recent eye 
clinic evaluation in 1998, the conjunctiva were within normal 
limits.  

In fact, the overall treatment history since the time of the 
veterans bilateral keratoplastys is not indicative with 
continuing or chronic problems with blepharitis or 
conjunctivitis, and his recent eye problems have centered on 
irritation and abrasions caused by hard contact lenses as 
opposed to abnormalities of the conjunctiva or eyelids.  In 
addition, the veteran has indicated that the blepharitis and 
conjunctivitis have cleared up.  Although he subsequently 
asserted that these disorders come and go like a virus, 
there is no medical evidence which shows an active 
manifestation of either blepharitis or conjunctivitis in the 
past 10 years, which is particularly significant in light of 
his frequent treatment for eye problems and many eye 
examinations during those years.  

Having reviewed the evidence, the Board is of the opinion 
that the objective evidence does not support the assignment 
of a compensable evaluation for blepharitis and 
conjunctivitis, to include restoration of the 10 percent 
evaluation which was previously in effect for this 
disability.  As a compensable evaluation is not warranted in 
unless the evidence indicates the presence of an active 
disease with objective symptoms, the schedular criteria for 
an evaluation of 10 percent disabling is not warranted for 
blepharitis and conjunctivitis at the present time.  The 
Board finds that the objective evidence is indicative of 
sustained improvement in this disability, and therefore, the 
preponderance of the evidence is against restoration of the 
evaluation of 10 percent disabling which was previously in 
effect.  Accordingly, the claim is denied.  

The Board notes the veterans contention that he is entitled 
to an evaluation of 20 percent disabling based on irritation 
in his left eye and an intolerance for wearing a contact lens 
in that eye.  These symptoms are associated with the post-
operative residuals of keratoconus, and have been considered 
and rated accordingly.  


Individual Unemployability

The veteran has claimed that he is entitled to a total 
disability evaluation, based on individual unemployability 
due to his service-connected disabilities.  

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16 (1998). In this case, the basic schedular 
criteria set forth in 38 C.F.R. § 4.16(a) (1998), have not 
been met.

The appellant's service connected disabilities are rated as 
follows: post-operative residuals of bilateral keratoconus 
(30 percent disabling), conjunctivitis and blepharitis 
(noncompensably disabling), hearing loss, right ear 
(noncompensably disabling), status post excision of 
perirectal abscess (noncompensably disabling); PPIG reaction 
(noncompensably disabling); and hemorrhoids (noncompensably 
disabling).  The combined disability rating is 40 percent.

The United States Court of Veterans Appeals has held that, in 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lack 
entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Therefore, as the appellant does not have a single 
service-connected disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
rating to at least 70 percent, the Board finds that the 
appellant has not presented a claim that satisfies the 
initial criteria necessary to support a claim for a total 
rating for compensation purposes based on individual 
unemployability.  Accordingly, entitlement to a total rating 
based on individual unemployability is not warranted.


ORDER

Restoration of an evaluation of 40 percent disabling for the 
post-operative residuals of bilateral keratoconus is denied.  

Restoration of an evaluation of 10 percent disabling for 
blepharitis and conjunctivitis is denied.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
